Citation Nr: 0938475	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  00-01 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for muscular atrophy of 
the lower extremities, claimed as a leg and foot condition.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1935 to July 1939, and from December 1940 to 
December 1945, and with the United States Army from June 1947 
to June 1950, and from July 1950 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and August 2001 rating 
decisions by the Houston, Texas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).


FINDING OF FACT

In July 2009, the Board was notified that the Veteran had 
died; his death on July [redacted], 2008, was confirmed 
electronically by Social Security Administration records.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).  Under applicable law, there can 
be no substitution of appellants.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


